— In a proceeding pursuant to CPLR article 78, inter alia, to review a resolution of the respondent Planning Board of the Town of Lewisboro, dated October 6, 1987, which granted final approval of a subdivision plat, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered March 11, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs payable to the intervenor by the appellant.
We find that the appellant’s challenge to the resolution of the respondent Planning Board of the Town of Lewisboro dated October 6, 1987, on the basis that it did not have the authority to grant such approval, is without merit for reasons stated in the memorandum decision of Justice Rosato. The appellant’s other contentions, which were not raised before the Supreme Court, are not properly before this court (see, Interfaith Med. Center v Shahzad, 124 AD2d 557, 559; cf., Block v Magee, 146 AD2d 730, 732-733).
In light of our determination, we need not address the intervenor’s contention that the judgment should be affirmed *534on the ground that the proceeding is barred by the Statute of Limitations. Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.